    Case 7:20-cv-08271 Document 1-1 Filed 10/05/20 Page 1 of 2




Exhibit "A"
                      Case 7:20-cv-08271 Document 1-1 Filed 10/05/20 Page 2 of 2



A
Mount
Sinai
                                                                                                    September 11, 2020
      64 1 26947 ---"*"-****-AUTO**5-DIGIT 10550
      MICHELLE BEDELL
      55 DONNYBROOK RD
      SCARSDALE, NY 10583-6703




Dear Michelle Bedell,
Mount Sinai Health System is committed to protecting the security and privacy of our donors and patients and all
individuals who support our fundraising efforts. We wish to inform you of a recent incident that occurred at one of our
vendors, Blackbaud Inc. ("Blackbaud"), that may have involved some of your information.
What happened?
Blackbaud is a third-party vendor that provides Mount Sinai with cloud-based and data solution services related to
our fundraising activities. On July 16, 2020, Blackbaud informed us (and many other healthcare, academic and other
nonprofit organizations) that an unauthorized individual had gained access to Blackbaud's systems between February 7
and May 20, 2020. Blackbaud advised us that the unauthorized individual may have acquired a backup of the database
that manages our fundraising information. We immediately took steps to understand the extent of the incident and the
data involved.
What information was involved?
The unauthorized individual may have had access to a file that contains various information on donors and potential
donors. That information may have included your name, age, gender, date of birth, address(es), telephone number(s),
email address(es) and medical record number. If you have not opted out of fundraising activities, the file also may have
included a health care provider's name, the name of the Mount Sinai practice/location where you received services,
and information about how the Mount Sinai Development Offices have interacted with you, such as events you have
attended, comments you have shared regarding your experiences at Mount Sinai, and your contributions to Mount Sinai.
Importantly, Mount Sinai does not share your Social Security number, financial, or credit card account information with
Blackbaud, therefore this information was not accessed by the unauthorized individual. Also, this incident did not involve
any-access to Mount Sinai's medical systems or electronic health records. Finally, please note that this notice does not
relate to our affiliated hospital, Mount Sinai South Nassau.
What we are doina:
We are notifying you of this incident because we take it very seriously and because we knew you want to know. To help
prevent something like this from happening again, we are meticulously reviewing how our information is stored and
protected by Blackbaud.
We regret any concern or inconvenience this incident may cause you. We recommend you review the statements that
you receive from your healthcare providers. If you see a statement referring to services you did not receive, please
contact the provider immediately. Should you have questions, please contact 1-888-604-0265, Monday through Friday,
9:00 am to 6:30 pm Eastern Time.
Sincerely,


Mark Kostegan, FAHP
Chief Development Officer
Senior Vice President for Development
                                                                                                               ELN-3528-0920 -26947
